Case 7:19-cr-00449-NSR Document 34 Filed 02/12/20 Page 1 of 1

(eon TANNER & ORTEGA, L.L.P.
eer ATTORNEYS AT LAW
fcca? WWW.TANNERORTEGA.COM

HOWARD E, TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y.,NJ. AND D.C, BAR

Coes! NEW YORK CITY OFFICE WHITE PLAINS OFFICE
geen 305 BROADWAY 175 MAIN STREET
ESE SUITE 1400 SUITE 800
NEW YORK, NY 10007 WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333 OFFICE: (914) 358-5998
FAX: (212) 962-1778 FAX: (914) 761-0995

 

‘ ooh rman 12, > 7020

_Arel elt Cotten YAM
Honorable Nelson S, Roman “Tne Mortter. \of ehug ochedulk Ree
United States District Court Judge

United States Courthouse den dants iS enclear dod as Sab C n

  
 
 
   
  
  
  

300 Quarropas Street belmo. Cerle of he Gauck caspne sted to
White Plains, NY 1060! | lermivate (Lp 2 seals aH.

° ded 2
BY ECF so ORDERED:

Re: United States v. Lauria, et al . oth aa ene o
17 Cr. 449 (NSR) oo Ph ere

HON. NELSON S. ROMAN

UNITED STATES D
I am appointed to represent Brian Rodriguez in the above matter. rien a ISTRIOT suo e

2020, I advised the Court that I did not anticipate filing pretrial motions to a likelihood of
a resolution. (ECF Doc. No. 26). Apparently, my prediction was misguided since Mr. ,
Rodriguez is no longer interested in the Government’s plea offer. As I will be unable to
comply with the current motion schedule in a timely manner, | therefore write to the
Court to request an extension of the motion schedule as follows:

 

 

Dear Judge Roman:

Defense motions on or before Friday, March 6, 2020;
Government answer on or before March 20, 2020;
Sur-reply, if necessary, on or before March 27, 2020.
Given that trial is set for October 5, 2020, this request should not impact the rest
of the current schedule. Counsel for co-defendants Lauria and Molina join in this
application and the Government has no objection to the foregoing.
As always, thank you Your Honor, for your consideration of this application,

Very truly yours,

Tanney’& Ortega, L.L.P.

   

 
